t c no united_states tax_court bill l and patricia m spencer petitioners v commissioner of internal revenue respondent joseph t and sheryl s schroeder petitioners v commissioner of internal revenue respondent docket nos filed date held inter alia upon redetermination of the original amortizable bases of property owned by p's s_corporations amortization must be calculated using the bases of the property as reduced by previously allowed amortization deductions oliver c murray jr and stephen s ritchey for petitioners bonnie l cameron for respondent wells judge the instant cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case respondent determined deficiencies in petitioners' federal_income_tax additions to tax and accuracy-related_penalties as follows bill l and patricia m spencer docket no year deficiency additions to tax sec_6651 penalties sec_6662 dollar_figure big_number big_number - dollar_figure - dollar_figure big_number big_number joseph t and sheryl s schroeder docket no year deficiency additions to tax sec_6651 penalties sec_6662 dollar_figure big_number - dollar_figure dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concession sec_1 by the parties the in the notice_of_deficiency respondent determined that certain advances made by subchapter_s_corporations spencer pest control of south carolina inc spc-sc and spencer pest control of florida inc spc-fl to petitioners were taxable_distributions respondent concedes that the advances were in fact loans made by the corporations to petitioners respondent further determined that petitioners were liable for additions to tax pursuant to sec_6651 for failure_to_file timely federal_income_tax returns for taxable years ending date and respectively and accuracy-related_penalties pursuant to sec_6662 for negligence or disregard of the rules or regulations petitioners concede the sec_6651 additions to tax and respondent concedes the sec_6662 accuracy- related penalties additionally respondent determined that for the years in issue certain computational adjustments should be made with respect to bill l and patricia m spencer collectively the spencers which would increase their charitable_contribution_deduction for taxable years and reduce their itemized_deductions for taxable years and reduce their deduction for exemptions for taxable years and and entitle them to utilize their investment_tax_credit carryover from prior years for taxable_year these adjustments stem from other adjustments that had the effect of increasing the spencer's adjusted_gross_income agi respondent agreed to accept as filed the miscellaneous deductions subject_to agi claimed by the spencers for taxable years and the remaining adjustments are merely mathematical adjustments that the parties can make in the rule computation that we order below respondent further determined that the spencers were not entitled to deduct as miscellaneous_itemized_deductions amounts that were incurred as legal expenses in connection with their chapter bankruptcy proceedings for taxable years and respondent now concedes that they properly claimed and were entitled to deduct such legal expenses for taxable years and similarly as to joseph t and sheryl s schroeder collectively the schroeders respondent determined that for the taxable years in issue certain computational adjustments should be made which would reduce allowable medical deductions to zero and reduce the allowable child_care_credit percentage to percent as stated previously these adjustments are merely mathematical adjustments that the parties can make in the rule computation that we order below continued issues to be decided are as follows whether within the meaning of sec_1366 certain transactions in which certain petitioners acquired assets from spencer services inc ssi and subsequently conveyed such assets to spencer pest control of south carolina inc spc-sc and spencer pest control of florida inc spc-fl gave basis to the shareholders of the transferee corporations whether within the meaning of sec_1366 petitioner bill l spencer mr spencer had basis in spc-sc as a result of a bank loan made directly to spc-sc and guaranteed by him and whether amortization allowable to spc-sc and spc-fl for taxable years after should be computed based on the corrected amortizable_basis of the property without regard to previously allowed amortization deductions as petitioners contend or the corrected amortizable_basis as reduced by continued finally at trial respondent reserved the right to argue the applicability of sec_465 as it relates to shareholder basis in a small_business_corporation on brief however respondent advanced no sec_465 argument accordingly we conclude that any such argument was abandoned by respondent 91_tc_524 previously allowed amortization deductions as respondent contends findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioners bill l and patricia m spencer collectively the spencers husband and wife resided in roswell georgia at the time they filed their petition in the instant case petitioners joseph t and sheryl s schroeder collectively the schroeders husband and wife resided in melbourne beach florida at the time they filed their petition in the instant case sheryl schroeder is the daughter of the spencers background mr spencer graduated from ohio university during with a major in accounting and minors in finance and taxation while living in columbus ohio he worked as a cost accountant for several companies during he moved to miami florida where he worked as an accountant for an accounting firm doing primarily audit work and tax_return preparation by mr spencer began working as the comptroller for a real_estate firm known as the alan morris co alan morris where he later became the treasurer and chief financial officer during while at alan morris mr spencer became involved in the acquisition and sale of pest control companies mr spencer remained with alan morris until when he organized ssi since ssi's inception mr spencer has been employed with ssi which was a c_corporation mr spencer was ssi's majority shareholder owning percent at all times relevant to the transactions in the instant case spc-sc transaction during ssi nominally sold its south carolina operations to mr spencer and one of ssi's top managers toney boozer mr boozer in exchange for dollar_figure shortly thereafter mr spencer and mr boozer nominally conveyed those same assets to a newly organized s_corporation spc-sc in exchange for dollar_figure mr spencer caused ssi to sell its south carolina assets and operations in an effort to consolidate operations and improve managerial efficiency the foregoing transactions collectively the spc-sc transaction are described in detail below carolina transaction on date prior to the organization of spc-sc mr spencer and mr boozer entered into an agreement the carolina the record does not disclose who owned the remaining percent of ssi's stock purchase agreement to purchase as of date certain assets of ssi efird's pest control co of charleston inc efird's exterminating co inc of south carolina and efird's pest control co of greenville inc collectively referred to as ssi in exchange for dollar_figure sometimes referred to herein as the carolina transaction the ssi entities engaged in the pest control business in and around summerville spartanburg and greenville south carolina with the exception of the south carolina national bank scnb loan documents discussed infra mr spencer drafted all of the documents relating to the carolina transaction pursuant to the carolina purchase agreement mr spencer and mr boozer assumed_liabilities in the amount of dollar_figure and acquired tangible assets in the amount of dollar_figure and intangible assets in the amount of dollar_figure the intangible assets acquired included all of ssi's right title and interest in its pest control lawn care termite treatment renewal bond accounts and contract rights as well as the sole and exclusive right to use the names efird's the efird's entities were operating subsidiaries of ssi for such intangible assets mr spencer and mr boozer agreed to pay ssi dollar_figure less the difference between the tangible assets and liabilities assumed we note that respondent does not contest the value of the intangible contract rights in issue in the instant case and or spencer pest control trademarks service marks and patents the carolina purchase agreement also included the following clause seller agrees and acknowledges that purchaser intends to transfer the assets purchased and liabilities assumed hereby into a new south carolina corporation to be formed by purchaser entitled spencer pest control co of s c inc and purchaser agrees to pledge and seller agrees to accept their capital stock in the new company as partial security for their promissory note given to seller as described above additionally ssi and spc-sc had a verbal agreement pursuant to which ssi was to continue to do the accounting for spc-sc in exchange for a fee of dollar_figure per office per month they also agreed verbally that spc-sc would pay ssi a consulting fee equal to the amount_paid to the highest paid officer of spc-sc a bank loan payment for the acquired assets consisted of dollar_figure cash and a dollar_figure promissory note issued by mr spencer and mr boozer on date spc-sc borrowed dollar_figure of the dollar_figure paid in cash from scnb the loan hereinafter referred to as the bank loan was to be repaid in monthly installments of dollar_figure including principal and interest the first interest on the bank loan was set at scn prime plu sec_1 percent per year the bank defined scn prime as the floating rate of interest publicly announced from time to time by south carolina national bank scnb as its prime rate of interest payment on the bank loan was due on date and the final payment was due on date spc-sc's assets ie the assets acquired in the carolina transaction served as security for the bank loan additional security included a pledge by mr spencer and mr boozer of their spc-sc stock and certain real estate6 as well as the assignment of certain life_insurance policies7 on their lives mr spencer and mr boozer jointly and severally guaranteed the bank loan scnb initially agreed to make the bank loan directly to mr spencer and mr boozer in their individual capacities however upon learning that they intended to resell the acquired assets to spc-sc scnb decided to make the loan directly to spc-sc and to require personal guaranties by mr spencer and mr boozer additionally scnb required that spc-sc pay the bank loan proceeds directly to ssi b s b note at closing mr spencer and mr boozer paid dollar_figure in cash and issued a dollar_figure promissory note the s b note dated june mr spencer gave a third mortgage on a piece of commercial real_estate in roswell georgia that parcel of land was also encumbered by three easements and a life_estate that mr spencer conveyed to a third party on date mr boozer gave a second mortgage on his personal_residence in greenville south carolina the insurance_policy assigned by mr spencer indicated that the maximum amount scnb could collect was dollar_figure to ssi as payment for the assets acquired in the carolina transaction mr spencer and mr boozer agreed to pay ssi dollar_figure with interest from date at a rate of percent per year in equal monthly payments as was the case with the bank loan mr spencer and mr boozer were jointly and severally liable on the s b note the s b note was fully subordinated to the dollar_figure bank loan and payments were to commence on the first day of the month following satisfaction of the bank loan the s b note was secured_by a first security_interest in the acquired assets subject only to the bank loan and by an assignment of all of the issued and outstanding common_stock of spc-sc also subordinate to the bank loan finally the s b note contained the following acceleration clause and maker hereby agrees that if at any time any portion of said principal or interest shall be past due and unpaid the whole amount evidenced by this note shall at the option of the holder thereof become immediately due and said holder shall have the right to institute any proceedings upon this note and any collaterals given to secure the same for the purpose of collecting said principal and interest with costs and expenses or of protecting any security connected herewith organization of spc-sc spc-sc was incorporated on date the total capital_investment in spc-sc was dollar_figure represented by capital stock pursuant to the terms of the dollar_figure promissory note s b note interest would continue to accrue and would be added to the principal each month until the bank loan was paid in full issued to its shareholders mr spencer and mr boozer following spc-sc's incorporation mr spencer and mr boozer each owned percent of spc-sc's stock during the years in issue spc-sc was a calendar_year s_corporation within the meaning of sec_1361 mr spencer was the chief_executive_officer and treasurer of spc-sc and mr boozer served as its chief operating officer petitioner patricia m spencer mrs spencer also a corporate officer worked at spc-sc as an office clerk nominal resale of carolina assets to spc-sc during date the spc-sc shareholders mr spencer and mr boozer nominally conveyed the same assets acquired in the carolina transaction to spc-sc in consideration of dollar_figure neither that conveyance nor the consideration for the transaction hereinafter referred to as the spc-sc nominal debt was documenteddollar_figure payment flow all payments on the dollar_figure s b note and the dollar_figure bank loan have been made from spc-sc's current corporate revenues no payments have been directly made by the spc-sc shareholders mr spencer and mr boozer mr boozer is unrelated to mr spencer the parties stipulated that the note from spc-sc to the spc-sc shareholders was never documented we take this stipulation to mean that the consideration given by spc-sc to its shareholders took the form of a debt that was never documented by a note the s b note was revised on or about date and the repayment period was extended from years to years spc-sc then commenced payments to ssi during date but ceased payments during date when it began experiencing cash-flow problems no payments were made for the next months from date through date the s b note was again revised on or about date when the interest rate was reduced from percent to percent information reported by spc-sc and mr spencer spc-sc did not report interest_income on its federal_income_tax returns for taxable years and spc-sc however deducted the interest it paid to both scnb and ssi and interest_expense was among the operating_expenses that spc-sc used in arriving at its net_operating_loss that ultimately passed through to the spc-sc shareholdersdollar_figure on their federal_income_tax returns the spencers claimed the following amounts as mr spencer's share of losses from spc-sc year amount of loss claimed dollar_figure big_number big_number spc-sc issued no forms to report interest_paid to its shareholders on their individual federal_income_tax returns mr spencer signed spc-sc's federal_income_tax returns for all of the years in issue in the instant case the spencers did not report any interest_income from spc-sc and did not claim any interest deductions for amounts paid to ssi or scnb spc-sc's corporate returns forms 1120s did not reflect any amount on schedule l as loans from shareholders for taxable years or the debts spc-sc incurred in purchasing the assets from mr spencer and mr boozer were reflected on schedule l as mortgages notes and bonds payable in year or more spc-sc's schedules l for taxable years and reflected that its capital stock was dollar_figure and that its paid-in capital was zero spc-sc did not list the bank loan on its books as a capital_contribution spc-fl transaction three years later in a similar series of transactions ssi nominally sold its florida assets and operations to mrs spencer the schroeders and lewis smith the purchasers for dollar_figure the purchasers subsequently nominally conveyed those same assets to a newly organized s_corporation spc-fl for dollar_figure as in the case of the spc-sc transaction mr spencer caused ssi to the amounts reflected on spc-sc's schedules l as mortgages notes and bonds payable in year or more are as follows year beginning of tax_year end of tax_year dollar_figure big_number big_number dollar_figure big_number big_number sell its florida pest control companies in order to consolidate operations and motivate management the foregoing transactions collectively the spc-fl transactions are described in detail below florida transaction on date the purchasers entered into an agreement the florida purchase agreement to purchase as of date certain assets of ssi art brown pest control inc reese pest control co and reese pest control co of vero beach collectively referred to as ssi in exchange for dollar_figure this transaction is sometimes referred to herein as the florida transaction ssi engaged in the pest control business in and around sanford melbourne and vero beach florida mr spencer drafted the original documents relating to the florida transaction those documents however were lost in a move and are therefore unavailable redrafted copies of the purchase agreement and promissory note were submitted into evidence pursuant to the florida purchase agreement the purchasers assumed_liabilities in the amount of dollar_figure and acquired tangible assets in the amount of dollar_figure and the record does not disclose the exact relationship between ssi art brown pest control and the reese entities it appears however that ssi either owned or controlled such entities both petitioners and respondent have characterized this transaction as between ssi and the purchasers and we accept such characterization intangible assets in the amount of dollar_figuredollar_figure the intangible assets acquired included all of ssi's right title and interest in its pest control lawn care termite treatment renewal bond accounts and contract rights as well as the sole and exclusive right to use the names art brown pest control reese pest control and or spencer pest control including any trademarks service marks and patents owned by ssi in the state of florida the florida purchase agreement stated that the purchasers have declared their intention to form spencer pest control co of florida inc as the assignee of and successor_in_interest to the purchasers' obligations hereunder the florida purchase agreement also contained the following clause purchasers agree to incorporate in the state of florida as spencer pest control co of florida inc with capital shares to be allocated in the following percentages patricia m spencer joseph t schroeder sheryl s schroeder lewis e smith jr the above-referenced percentages shall represent the purchasers' individual interest and responsibilities in this agreement until such time as spencer pest control co of florida inc is incorporated at which time all individual obligations of purchasers to sellers under this agreement shall be accepted by spencer of florida sellers acknowledge and agree to the as stated previously respondent does not contest the value of the intangible contract rights in issue in the instant case acceptance of spencer of florida as the assignee of and successor_in_interest to the purchasers the florida purchase agreement contained a clause pertaining to certain accounting and consulting services to be provided to spc- fl by ssi and mr spencer in exchange for the performance of required monthly financial_accounting services spc-fl agreed to pay ssi a monthly fee of dollar_figure additionally the parties agreed that spc-fl would retain either ssi or mr spencer to provide management consulting services at a monthly fee equal to the compensation paid_by spc-fl to either mr schroeder or the highest paid employee of spc-fl whichever is greater both of these arrangements were to be in effect as long as there was any debt outstanding to the seller ssi unlike the spc-sc transaction no cash was paid at closing payment for the acquired assets consisted solely of a dollar_figure promissory note the s s s note dated date issued by the purchasers pursuant to the s s s note the purchasers agreed to pay ssi dollar_figure with interest at the rate of percent per year in equal installments of dollar_figure the first payment was due and payable on date the s s s note contained the following acceleration clause without notice the lender may declare all amounts due and payable pursuant to this note immediately due and payable if the borrowers or any one of them as stated previously the original documents relating to this transaction are unavailable a b c d e f defaults in making payments on this note when due fails to timely pay any other indebtedness owed to this lender dies or becomes incompetent creates without express written permission of the lender a second security_interest or lien upon any collateral securing this note if not an individual is dissolved or is a party to any merger or consolidation or sells or otherwise disposes of all or substantially_all of its assets without written consent of the lender becomes insolvent or files for protection under any jurisdictional law relating to bankruptcy debtor relief or reorganization the purchasers were personally liable on the s s s note the s s s note was secured_by a first security_interest in the acquired assets and an assignment of all the issued and outstanding_stock of spc-fl organization of spc-fl spc-fl was incorporated on date the total capital_investment in spc-fl was dollar_figure consisting of capital stock issued at dollar_figure to its shareholders and paid-in capital of dollar_figure following incorporation spc-fl was owned by the purchasers sometimes also referred to as the spc-fl shareholders in the following proportions patricia m spencer joseph t schroeder sheryl s schroeder lewis e smith jr 1lewis smith was unrelated to any of the other spc-fl shareholders mr smith resigned and sold his 5-percent interest in spc-fl to mrs schroeder during during the years in issue spc-fl was a calendar_year s_corporation within the meaning of sec_1361 mr spencer was the chief_executive_officer and treasurer of spc-fl mr schroeder served as its chief operating officer and mrs spencer also a corporate officer worked at spc-fl as an office clerk nominal resale of florida assets to spc-fl during date the spc-fl shareholders nominally conveyed the same assets acquired in the florida transaction to spc-fl in consideration for dollar_figure neither that conveyance nor the consideration for the transaction hereinafter referred to as the spc-fl nominal debt was documenteddollar_figure payment flow all payments on the dollar_figure s s s note have been made from spc-fl's current corporate revenues no payments have been directly made by the spc-fl shareholders spc-fl began making payments to ssi during date and continued to do so until date spc-fl began experiencing cash-flow problems during and no payments were the parties stipulated that the note from spc-fl to the spc-fl shareholders was never documented we take this stipulation to mean that the consideration given by spc-fl to its shareholders took the form of a debt that was never documented by a note made for the 3-month period from date through date the s s s note was revised during date when the term for repayment was extended from years to years and the interest rate was reduced from percent to percent following the date revision no payments were made during the period from september through date during date the s s s note was again revised and the interest rate was reduced from percent to percent information reported by spc-fl and the spc-fl shareholders spc-fl deducted the interest it paid to ssi the interest_expense_deduction ultimately passed through to the individual spc-fl shareholdersdollar_figure spc-fl did not issue forms to report interest_paid to the spc-fl shareholders on their respective federal_income_tax returns the spc-fl shareholders did not report any interest_income from spc-fl and did not claim any interest deductions for amounts paid to ssi for taxable years or on their federal_income_tax returns the spencers claimed the following losses as mrs spencer's share of losses from spc-fl year amount of loss claimed dollar_figure big_number big_number mr spencer signed all of spc-fl's federal_income_tax returns for the years in issue in the instant case on their federal_income_tax returns the schroeders claimed the following losses as their share of losses from spc-fl amount of loss claimed year joseph t schroeder sheryl s schroeder total dollar_figure big_number dollar_figure big_number dollar_figure big_number spc-fl's corporate returns forms 1120s did not reflect any amount on schedule l as loans from shareholders for taxable years or the debt incurred by spc-fl in purchasing the assets from the spc-fl shareholders ie the spc-fl note was reflected on schedule l as mortgages notes and bonds payable in year or more spc-fl's schedules l for taxable years and reflected that its capital stock was dollar_figure and that its paid-in capital was dollar_figure the amounts reflected on spc-fl's schedules l as mortgages notes and bonds payable in year or more are as follows year beginning of tax_year end of tax_year initial return dollar_figure big_number dollar_figure big_number big_number attached to spc-fl's form_1120s was form asset acquisition statement under sec_1060 that form_8594 reports a sale of class iii assets20 by ssi to spc-fl in exchange for consideration of dollar_figure on date mr spencer signed and reviewed spc-fl's federal_income_tax return amortization upon acquisition of the assets from the spc-sc shareholders and the spc-fl shareholders spc-sc and spc-fl respectively claimed amortization deductions for the intangible contract rights based on percent of their purchase_price no amounts were allocated to goodwill or other nonamortizable assets initially respondent disallowed the claimed amortization deductions in their entirety respondent's adjustment transformed the ordinary losses reported by spc-sc and spc-fl form_8594 is used to report information concerning the amount of consideration transferred in an applicable_asset_acquisition and its allocation among the assets transferred sec_1_1060-1t h temporary income_tax regs fed reg date the term applicable_asset_acquisition is defined to mean any transfer whether directly or indirectly of assets which constitute a trade_or_business and with respect to which the transferee's basis in such assets is determined wholly by reference to the consideration paid for such assets sec_1060 class_iii_assets are all assets other than class i ii and iv assets both tangible and intangible including furniture and fixtures land buildings equipment accounts_receivable and covenants not to compete sec_1 1t d ii temporary income_tax regs fed reg date into ordinary_income for taxable years and consequently respondent determined an increase in petitioners' taxable_income subsequently however the parties agreed that spc-sc and spc-fl are entitled to deduct percent of the cost of the intangible termite and pest control contract rights accordingly the parties agreed that the amortizable bases of the intangible contract rights must be reduced by percent hereinafter referred to as the corrected amortizable_basis the parties further agreed that the termite contracts must be amortized on a straight_line basis over a period of years and the pest control contracts must be amortized on a straight_line basis over a period of years the parties stipulated that as to the intangible contract rights acquired by spc-sc on date the corrected amortizable bases for termite and pest control contracts are dollar_figure and dollar_figure respectively the amortization deductions allowed to spc-sc for all taxable years up to and including totaled dollar_figure for termite contracts and dollar_figure for pest control contracts the parties further stipulated that the corrected amortizable bases for the termite and pest control contracts acquired by spc-fl on date are dollar_figure and dollar_figure respectively the amortization allowed to spc-fl for all taxable years prior to aggregated dollar_figure for termite contracts and dollar_figure for pest control contracts the parties stipulated that if this court adopts petitioners' position spc-sc and spc-fl's allowable amortization deductions for taxable years and and for each year thereafter until the remaining amortizable bases are exhausted will be as follows spc-sc termite contracts corrected amortizable_basis divided by agreed 15-year useful_life allowable amortization deduction dollar_figure big_number pest control contracts corrected amortizable_basis divided by agreed 10-year useful_life allowable amortization deduction dollar_figure big_number spc-fl termite contracts corrected amortizable_basis divided by agreed 15-year useful_life allowable amortization deduction dollar_figure big_number pest control contracts corrected amortizable_basis divided by agreed 10-year useful_life allowable amortization deduction dollar_figure big_number if however this court adopts respondent's position the parties stipulated that spc-sc and spc-fl's allowable amortization deductions for taxable years and and for each year thereafter until the remaining amortizable bases are exhausted shall be as follows spc-sc termite contracts corrected amortizable_basis dollar_figure less previously allowed amortization big_number adjusted_basis divided by remaining useful_life allowed amortization deduction big_number big_number pest control contracts corrected amortizable_basis dollar_figure less previously allowed amortization big_number adjusted_basis divided by remaining useful_life allowed amortization deduction big_number big_number spc-fl termite contracts corrected amortizable_basis dollar_figure less previously allowed amortization big_number adjusted_basis big_number divided by remaining useful_life dollar_figure allowed amortization deduction big_number pest control contracts corrected amortizable_basis less previously allowed amortization big_number adjusted_basis divided by remaining useful_life allowed amortization deduction big_number dollar_figure big_number dollar_figure opinion in the notice_of_deficiency respondent determined that the spencers were not entitled to take into account in determining their taxable_income for taxable years and mr spencer's pro_rata share of ordinary_loss from spc-sc for such years because mr spencer's claimed losses exceeded his basis in his stock in spc-sc and indebtedness owed to him by spc-sc respondent also determined that the spencers were not entitled to take into account in determining their taxable_income for such years mrs spencer's pro_rata share of ordinary_loss from spc-fl except to the extent of dollar_figure for taxable_year because the claimed losses exceeded her basis in her stock in spc-fl and indebtedness owed to her by spc-fl in the schroeders' notice_of_deficiency respondent determined that they were not entitled to take into account in determining their taxable_income for taxable years and their pro_rata share of ordinary_loss from spc-fl for such years because their claimed losses exceeded their bases in their stock in spc-fl and indebtedness owed to them by spc-fl sec_1366 generally allows shareholders of s_corporations to take into account their pro_rata share of the corporation's income losses and deductionsdollar_figure sec_1366 sec_1366 provides in relevant part as follows a determination of shareholder's tax_liability -- in general --in determining the tax under this chapter of a shareholder for the shareholder's taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder's pro_rata share of the corporation's-- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss however limits the aggregate amount of losses and deductions taken into account under sec_1366 to the sum of the shareholder's adjusted_basis in the stock of the corporation and the shareholder's adjusted_basis in any indebtedness owed by the corporation to the shareholderdollar_figure it is the second_limitation relating to corporate indebtedness to the shareholders that is in issue in the instant case neither the code nor the regulations define the phrase adjusted_basis in any indebtedness owed by the corporation to the shareholder legislative_history however indicates that the amount of net_operating_loss apportioned to any shareholder is limited under sec_1374 predecessor of sec_1366 b to the adjusted_basis of the shareholder's investment in the corporation that is to the adjusted_basis of the stock in the corporation owned by the shareholder and the adjusted_basis of any indebtedness of the corporation to the shareholder sec_1366 provides as follows d cannot exceed shareholder's basis in special rules for losses and deductions -- stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- the adjusted_basis of the shareholder's stock a in the s_corporation and b the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1374 was superseded upon the addition of sec_1366 to the code subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 s rept 85th cong 2d sess 1958_3_cb_922 we have construed the term investment as used in sec_1366 to mean actual economic outlay of the shareholder in question 103_tc_711 90_tc_206 affd 875_f2d_420 4th cir 54_tc_1293 additionally within the meaning of sec_1366 a shareholder has basis in a debt owed to him by his corporation only when the debt runs directly from the s_corporation to the shareholder 59_tc_172 50_tc_762 in raynor we stated no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation id basis issues a promissory notes petitioners contend that they have basis within the meaning of sec_1366 in the indebtedness incurred by the corporations to them in the transactions through which petitioners acquired assets from ssi and subsequently conveyed such assets to spc-sc and spc-fl despite the stipulated form of the transactions in issue respondent contends that the substance of the transactions was a sale by ssi of its business_assets to two s_corporations spc-sc and spc-fl rather than a sale to petitioners followed by a sale by petitioners to the two s_corporations as petitioners contend specifically respondent points to following indicators the lack of documentation concerning the conveyance from petitioners to spc-sc and spc-fl the lack of direct payments by petitioners to ssi and scnb petitioners' failure to report as interest_income and claim as interest deductions amounts allegedly paid on their behalf by the s_corporation to ssi and scnb ssi's failure to enforce against petitioners the acceleration clauses contained in the s b and s s s notes when spc-sc and spc-fl suspended payment due to poor cash-flow and the fact that spc-sc and spc-fl reported the debt incurred to acquire the assets on schedule l as mortgages notes and bonds payable in year or more rather than as shareholder debt respondent contends that petitioners' only involvement in the transactions was in their capacity as shareholders consequently respondent asserts because there is no indebtedness running directly from the s_corporations to petitioners petitioners' bases in spc-sc and spc-fl do not include the indebtedness owed by the corporations respondent also argues that petitioners failed to make the requisite economic outlay petitioners contend that the substance of the transactions in issue should be respected in accordance with their stipulated form petitioners contend that they acquired assets from ssi and then resold those same assets to spc-sc and spc-fl respectively moreover petitioners assert that the transactions constitute so- called back-to-back sales transactions which similar to so- called back-to-back_loan transactions entitle them to bases as a result of the s corporations' indebtedness to them petitioners argue that there is a direct obligation between themselves and their respective s_corporations and that the spc- sc and spc-fl nominal debts whether regarded as debt or equity are sufficient to provide bases at least to the extent of the value of the property acquired by the corporations with such debt instruments additionally petitioners contend that because they remain personally liable on the notes given to ssi ie the s b and s s s notes they made an actual economic outlay petitioners argue that it is the alleged direct indebtedness of the s_corporations to petitioners that gives rise to bases within the meaning of sec_1366 rather than some required economic outlay by the shareholders petitioners acknowledge that they failed to follow all of the steps that could have been taken in connection with these transactions ie executing documentation to reflect the resale of the assets to spc-sc and spc-fl arranging for the s_corporations to pay them so that they could in turn pay ssi and separately reporting items for income_tax purposes at the corporate and individual level they argue that the result would have been a wash and the entries would have offset each other furthermore petitioners contend that although no conveyancing documents were prepared to reflect the resale of the assets to spc-sc and spc-fl the transactions were evidenced by journal entries on the books of the s corporationsdollar_figure petitioners argue that none of the deficiencies of which respondent complains negates the form of these transactions which has been stipulated petitioners rely on 279_us_716 for the proposition that payments made on behalf of or at the direction of a creditor to a third party are the same as payments to the creditor and repayment over by the creditor to the third party in the same vein petitioners contend that they reported no interest_income and claimed no interest_expense for amounts allegedly paid on their behalf by the s_corporations to ssi and scnb because such income and spc-sc and spc-fl each recorded the transaction as a debit to assets and a credit to notes payable--seller expense would have offset each other on their federal_income_tax returns generally we treat stipulations as conclusive admissions by the parties and we do not permit a party to change or contradict a stipulation except in extraordinary circumstances rule e 66_tc_312 we find no extraordinary circumstances present in the instant case to cause us to disregard the parties' stipulation concerning the form of the transactions in issue substance however is not established by mere proof of form 6_tc_1158 affd 162_f2d_513 10th cir the government is not bound by the form chosen and may recharacterize the nature of the transaction according to its substance while overlooking the form selected by the taxpayer 429_us_569 308_us_473 although the parties stipulated the form of the transactions in issue ie that petitioners purchased assets from ssi and then later conveyed those same assets to spc-sc and spc-fl respondent did not stipulate that the form of the transaction matched its substance accordingly we conclude that respondent's stipulation does not prevent respondent from arguing that the substance of the transaction prevails over its form many of the stipulated facts evince petitioners' failure to respect the form of the transactions they advocate significantly neither the sale from petitioners to spc-sc nor the sale from petitioners to spc-fl was documented apart from the journal entries the record is devoid of any documentary_evidence of an indebtedness ie a written note or other similar instrument running directly from spc-sc or spc-fl to petitioners the assets acquired from ssi were in effect simultaneously transferred to the ultimate users spc-sc and spc- fl and the s_corporations paid the entire consideration for such assets from their own current operating revenues directly to ssi petitioners reported no interest_income and claimed no interest_expense for the amounts allegedly paid on their behalf by spc-sc and spc-fl to ssi or scnb moreover when spc-sc and spc-fl missed payments to ssi due to poor cash-flow ssi elected not to enforce the acceleration clause in the s b and s s s notes against petitioners rather ssi revised the terms of the notes and never called on petitioners to pay from such evidence we infer that ssi did not look to petitioners to pay the indebtedness--rather ssi looked to the ultimate owners of the business and assets for payment ie spc-sc and spc-fl consequently petitioners' role in the transactions was at best indirectdollar_figure furthermore with respect to the spc-fl transaction the record contains additional evidence that in substance ssi sold its florida operating_assets directly to spc-fl form_8594 filed with spc-fl's form_1120s indicates that the assets in continued petitioners argue that we should respect the form of the transactions as stipulated yet they themselves failed to respect the form that they advocate while no single factor is conclusive we believe that the defects in form that we have discussed above when viewed as a whole demonstrate that the substance of the transactions in issue was that ssi sold its business and operating_assets to spc-sc and spc-fl petitioners rely on gilday v commissioner tcmemo_1982_242 n for the proposition that courts have been lenient to taxpayers who did not take all of the steps in a transaction when to do so would result in the utilization of fruitless steps we think petitioners' reliance on gilday is misplaced because the defects in form that we have discussed above are not merely fruitless steps generally a transaction is to be given its tax effect in accord with what actually occurred and not in accord with what might have occurred don e williams co v commissioner supra pincite mr spencer testified that he was advised by his certified_public_accountant as to how to arrange the transaction sec_25 continued question were sold by ssi to spc-fl for a consideration of dollar_figure we note that in his testimony at trial mr spencer disputed the accuracy of the documentation concerning the florida transaction mr spencer asserts that he had no knowledge of the form_8594 filed with spc-fl's form_1120s mr spencer further insists that the form erroneously discloses spc-fl as the purchaser of the assets in question we do not rely solely on the form_8594 in reaching our conclusion that in substance ssi sold its business and assets to spc-sc and spc-fl in order to have basis in the corporate indebtedness mr spencer further testified that he was very familiar with what the documents needed to say in light of such advice and knowledge we find it significant that mr spencer did not follow through with all of the necessary steps based on our thorough review of the evidence contained in the record we conclude that in substance ssi sold certain operating_assets directly to spc-sc in exchange for dollar_figure in cash and a dollar_figure promissory note and to spc-fl in exchange for a dollar_figure promissory note accordingly we find that there is no direct indebtedness between the s_corporations and petitionersdollar_figure it follows that payment by spc-sc and spc-fl to ssi and scnb was not on petitioners' behalf consideration for the assets consisted of dollar_figure in cash plus a dollar_figure promissory note for a total purchase_price of dollar_figure spc-sc borrowed dollar_figure of the cash paid at closing from scnb the source of the remaining dollar_figure is not clear thus at the very least spc-sc paid dollar_figure dollar_figure less dollar_figure in exchange for the ssi's south carolina operating_assets as we find no direct indebtedness we need not reach the question of whether there was the requisite economic outlay see 90_tc_206 affd 875_f2d_420 4th cir 59_tc_172 50_tc_762 furthermore because of our finding with respect to the substance of the transactions in issue we need not consider petitioners' contentions concerning the consequences of the so- called back-to-back sales transactions petitioners' position regarding the so-called back-to-back sales transaction is dependent on a finding that the substance of these transactions is equivalent to the stipulated form--an argument that we considered and rejected b scnb bank loan to spc-sc we next consider whether due to mr spencer's guaranty of the bank loan made by scnb directly to spc-sc he had any basis in the bank loan within the meaning of sec_1366 that would allow him to take into account his pro_rata share of spc- sc's losses in determining his taxable_income this court has held that mere shareholder guaranties of s_corporation indebtedness generally fail to satisfy the requirements of sec_1366 ie economic outlay plus a direct indebtedness between the corporation and its shareholders 90_tc_206 affd 875_f2d_420 4th cir 50_tc_762 brown v commissioner tcmemo_1981_608 affd 706_f2d_755 6th cir no form of indirect borrowing including a guaranty gives rise to indebtedness from the corporation to the shareholders for such purpose until and unless the shareholders pay part or all of the obligation raynor v commissioner supra pincite see also 47_tc_159 affd 392_f2d_458 8th cir there is nothing in the statutory wording nor the regulations nor the committee reports which warrants an inference that a shareholder's contract of guaranty with corporate creditors is tantamount to an indebtedness of the corporation to the shareholder prior to that crucial act liability may exist but not debt to the shareholder raynor v commissioner supra pincite this court also has held that the mere guaranty of a loan does not involve any economic outlay estate of leavitt v commissioner supra pincite brown v commissioner supra until the guarantor pays the obligation the guarantor does not have an actual investment brown v commissioner supra 63_tc_468 affd 535_f2d_309 5th cir nonetheless in 778_f2d_769 11th cir the court_of_appeals for the eleventh circuit28 concluded that a shareholder has basis in guaranteed loans for purposes of sec_1366 where the facts demonstrate that in substance the shareholder borrowed the funds and subsequently advanced them to the s_corporation in selfe the court reasoned that the shareholder-guaranteed loan may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor id pincite thus pursuant to selfe shareholder guaranteed loans may give rise to basis in the shareholder's stock as an equity_investment within the meaning of sec_1366 the taxpayer in selfe entered the retail clothing business prior to absent stipulation to the contrary the instant case i sec_28 appealable to the court_of_appeals for the eleventh circuit see 54_tc_742 affd 445_f2d_985 10th cir incorporation of that business the taxpayer pledged stock in a family-owned_corporation avondale mills in exchange for a line of credit to be used in the business subsequently the clothing business was incorporated as jane simon inc at the request of the bank all loans made to the taxpayer individually with the exception of dollar_figure were converted to corporate loans to jane simon inc the taxpayer guaranteed all such indebtedness to the bank at trial the loan officer employed by the bank testified that the bank wanted the assurance of having the corporation primarily liable for repayment of the loan but that the conversion did not abridge the stock pledged as collateral or the bank's rights against the taxpayer as guarantor in the event of the corporation's default subsequently the corporation jane simon inc granted the bank a security_interest in its receivables inventory and contract rights in order to obtain renewal of its loans relying on selfe v united_states supra petitioners argue that the bank loan was in substance a loan to messrs spencer and boozer and a subsequent capital_contribution of such loan proceeds to spc-sc there are however fundamental differences between the instant case and selfe the corporate indebtedness in selfe was preceded by a loan to the shareholder in her individual capacity that loan was subsequently converted to a corporate loan upon formation of the s_corporation unlike selfe the bank loan in issue in the instant case was made directly to the s_corporation mr spencer therefore was never primarily liable for repayment of the bank loan additionally although in both selfe and the instant case each of the corporations granted security interests in its own assets as collateral for the bank loans the circumstances surrounding each pledge of assets are very different in selfe the corporation granted a security_interest in its receivables inventory and contract rights in order to secure renewal of the original loans in the instant case however spc-sc granted a security_interest in the assets acquired from ssi in order to secure the initial loan suggesting that from the very beginning scnb was looking to the operating_assets of spc-sc for generation of the revenues necessary to support the loan payments furthermore unlike the taxpayer in selfe mr spencer failed to produce testimony from a bank representative concerning the circumstances and expectations surrounding the bank loan no one from scnb was called to testify that scnb looked primarily to the spc-sc shareholders messrs spencer and boozer for repayment of the bank loan the only evidence that the bank looked primarily to messrs spencer and boozer for repayment was mr spencer's own opinion to that effect petitioners contend that mr spencer's testimony is corroborated by the fact that he and mr boozer pledged additional assets personally owned by them as security for the bank loan petitioners maintain that the pledge of such additional assets goes beyond a mere guaranty of a corporate debt and shows scnb's intent to look primarily at them for repayment the record in the instant case does not persuade us that scnb primarily looked to the individuals for repayment it is not surprising that a lender of a loan to a small closely_held_corporation such as spc-sc would seek the personal guaranty of the corporation's shareholders 902_f2d_439 5th cir it is also not unusual that a lender would require such shareholders to pledge collateral as security for the guaranty moreover mr spencer testified that scnb obviously was looking at the operating_assets of the company that were producing the revenue in order to provide the proceeds or the funds to make the bank loan payments which testimony directly contradicts his contention that the bank looked primarily to him and mr boozer for repayment of the bank loan contrary to mr spencer's testimony the record contains ample evidence that scnb primarily looked to spc-sc for repayment of the loan scnb made the bank loan directly to spc-sc which repaid the bank loan from its current corporate revenues mr spencer never paid anything rather than accounting for the dollar_figure bank loan as a capital_contribution or loan by the shareholders spc-sc's schedules l for the years in issue reflected that its capital stock was only the spc-sc shareholder's dollar_figure initial capital_contribution and that its paid-in capital was zero there is no indication that petitioners treated the bank loan as a personal loan by reporting spc-sc's interest payments to scnb as constructive_dividend income moreover petitioners claimed no interest deductions for amounts paid_by spc-sc to scnb petitioners were not free to use the funds as they chose--scnb directed that the proceeds be paid directly to ssi accordingly we conclude that scnb primarily looked to spc-sc for repayment of the bank loan consequently petitioners' reliance on 778_f2d_769 11th cir is of no avail we have considered the parties' remaining arguments regarding the basis issues for purposes of sec_1366 and conclude that they are either without merit or unnecessary to reach in light of our holdings above amortization issue upon purchase of the assets spc-sc and spc-fl erroneously amortized the cost of the acquired intangible contract rights based on percent of the cost of such contracts the parties now agree that the original amortizable bases of the acquired contract rights must be reduced by percent because only percent of the cost of such contract rights is properly amortizable additionally the parties agree that the allowable amortization deduction for the acquired contract rights must be adjusted in light of the 15-percent reduction to the original amortizable bases the parties do not agree however as to the method for calculating the allowable amortization deduction for taxable years subsequent to dollar_figure sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including a reasonable allowance for obsolescence of property either used in a trade_or_business or held_for_the_production_of_income intangible assets may be depreciated where it is known from experience or other factors that the assets will be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracydollar_figure sec_1_167_a_-3 income_tax regs the parties seek a decision regarding allowable amortization for taxable years subsequent to our decision with respect to the amortization allowance however is limited to the taxable years in issue in the instant case sec_197 which relates to the amortization of certain acquired intangible assets was added to the code by the omnibus_budget_reconciliation_act_of_1993 obra-93 and applies to property acquired after date the date of enactment obra-93 publaw_103_66 sec a g 107_stat_312 sec_197 does not apply to the assets in issue in the instant case because they were acquired prior to the date of continued the parties agree that the acquired contract rights must be amortized using the straight_line methoddollar_figure under continued enactment numerous obsolete provisions in sec_167 were eliminated by the omnibus budget reconciliation act of obra-90 effective for property placed into service after date the effective date obra-90 publaw_101_508 sec a 104_stat_1388 specifically sec_167 was rewritten and sec_167 was stricken obra-90 sec a the legislative_history however indicates that such changes were not intended to change in any respect the present-law rules relating to the allowable methods of depreciation h rept pincite pre-obra-90 sec_167 and c provides the allowable method_of_depreciation for the assets in issue in the instant case because they were placed into service prior to the effective date of the amendments made by obra-90 prior to obra-90 pursuant to sec_167 and sec_167 the cost of intangible_property was recovered using the straight_line method_of_depreciation former sec_167 and c read as follows b use of certain methods and rates --for taxable years ending after date the term reasonable allowance as used in sec_167 shall include but shall not be limited to an allowance computed in accordance with regulations prescribed by the secretary under any of the following methods the straight_line method the declining balance method using a rate not exceeding twice the rate which would have been used had the annual allowance been computed under the method described in paragraph the sum of the years-digits method and any other consistent method productive of an annual allowance which when added to all allowances for the period commencing with the taxpayer's use of the property and including continued the straight_line method the cost or other basis of the property less its estimated salvage_value is deductible in equal annual amounts over the period of the estimated_useful_life of the property sec_1_167_b_-1 income_tax regs the allowance for depreciation amortization in the case of intangible assets for the taxable_year is calculated by dividing the adjusted_basis of the property at the beginning of the taxable_year less salvage_value by the remaining useful_life of the property at such time id accordingly under the straight_line method three elements are necessary in order to properly compute a reasonable allowance for amortization the adjusted_basis of the property discussed infra the estimated remaining useful_life and continued the taxable_year does not during the first two- thirds of the useful_life of the property exceed the total of such allowances which would have been used had such allowances been computed under the method described in paragraph c limitations on use of certain methods and rates -- paragraphs and of sec_167 shall apply only in the case of property other than intangible_property described in sec_167 with a useful_life of years or more emphasis added thus prior to obra-90 sec_167 rendered the accelerated amortization methods provided in sec_167 inapplicable to intangible assets leaving only the straight_line method the estimated salvage_value as of the end of the useful_life there is no salvage_value for the acquired contract rights and the parties have stipulated the estimated_useful_life to be years for termite contracts and years for pest control contracts accordingly the only element remaining to be decided in the instant case is the proper adjusted bases of the acquired contract rights for purposes of amortization the basis on which amortization is to be allowed is defined as the adjusted_basis provided in sec_1011 for determining the gain on the sale_or_other_disposition of the property sec_167dollar_figure pursuant to sec_1011 the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the cost of the property determined under sec_1012 with certain exceptions not material here adjusted as provided in sec_1016 sec_1016 provides in effect that the basis of the property shall be adjusted by the amount of any amortization previously allowed but not less than the amount allowable with respect to the property amortization allowed is the amount actually deducted by the taxpayer and not challenged by the commissioner 319_us_523 consequently the greater of the amount allowed_or_allowable in a prior tax_year reduces sec_167 was redesignated as sec_167 by obra-90 pub l sec a 104_stat_1388 the basis in the amortizable asset which in turn reduces the amount available for amortization in subsequent years see eg 664_f2d_1168 10th cir respondent citing kilgroe v united_states supra contends that the correct amortization deduction allowable to spc-sc and spc-fl for taxable years after should be calculated by apportioning the corrected amortizable bases of the properties as reduced by amortization allowed prior to taxable_year over the properties' remaining useful_life petitioners however assert that the correct annual amortization allowable to spc-sc and spc-fl should be calculated by apportioning the corrected amortizable bases of the properties without regard to amortization allowed prior to over the agreed useful_life ie years for termite contracts and years for pest control contracts until the remaining amortizable bases are exhausted citing 383_us_272 and sec_1_167_a_-1 and c income_tax regs petitioners maintain that the original annual straight_line amortization allowance may be changed prospectively only when there has been a change in either the estimated_useful_life or the salvage_value of the property in questiondollar_figure petitioners further contend that respondent's method of calculating the allowable amortization deduction contravenes the annual_accounting_concept as defined in 282_us_359 petitioners maintain that respondent's method would in effect gradually recapture the excessive_depreciation from closed years by offsetting it against future depreciation_deductions over the remaining lives of the affected contracts thereby disregarding the statute_of_limitations petitioners cite 507_us_546 for the proposition that the primary purpose of an annual amortization deduction is to further the integrity of periodic_income statements by making a meaningful allocation of the cost entailed in the use sec_1_167_a_-1 and c income_tax regs provides in relevant part as follows the estimated remaining useful_life may be subject_to b modification by reason of conditions known to exist at the end of the taxable_year and shall be redetermined when necessary regardless of the method of computing depreciation however estimated remaining useful_life shall be redetermined only when the change in the useful_life is significant and there is a clear_and_convincing basis for the redetermination salvage_value shall not be changed at any time c after the determination made at the time of acquisition merely because of changes in price levels however if there is a redetermination of useful_life under the rules of sec_1_167_a_-1 salvage_value may be redetermined based upon facts known at the time of such redetermination of useful_life excluding maintenance expense of the asset to the periods to which it contributes id pincite quoting 364_us_92 petitioners argue that where as in the instant case there has been no change to the useful_life or salvage_value zero in the instant case basing the annual amortization allowance to be deducted until the amortizable_basis of the asset has been exhausted on the correctly determined original amortizable bases of the assets would more accurately reflect the annual year concept the parties have agreed that the amortizable bases of the acquired contract rights should be reduced by percent in effect reallocating the purchase_price among amortizable and nonamortizable assets this reallocation and the resulting corrected amortizable bases is similar to a purchase_price reduction that will affect the calculation of the amount of amortization to be deducted in subsequent taxable years see eg 43_tc_270 to calculate the bases for amortization for the years in issue sec_1016 requires that the corrected amortizable bases be further reduced by the greater of amortization allowed_or_allowable 65_tc_1153 petitioners do not deny that the adjusted bases of the acquired contract rights must be reduced by the greater of amortization allowed_or_allowable rather they dispute respondent's contention that the annual amortization deduction as opposed to the bases of the assets in question should be calculated on the adjusted bases as corrected what petitioners fail to recognize however is that it is the adjusted bases of the assets in question on which the annual amortization deduction is calculated the statutory language is clear only the adjusted_basis of property at the beginning of any taxable_year is subject_to depreciation in that year sec_167 sec_1011 sec_1016 not only is respondent's reduction of the intangible contracts' corrected amortizable bases by the greater of amortization allowed_or_allowable in accord with sec_167 sec_1011 and sec_1016 but it fully complies with the straight_line method as defined in sec_1_167_b_-1 income_tax regs under which the allowance for amortization is computed annually based on the adjusted_basis of property at the beginning of the taxable yeardollar_figure moreover we find 664_f2d_1168 10th cir instructive as to the proper method for calculating amortization for subsequent years where allowed amortization was excessive in prior years in kilgroe the taxpayer took depreciation_deductions for certain buildings we note that petitioners do not challenge the validity of sec_1_167_b_-1 income_tax regs constructed at a cost of dollar_figure based on a 3-year useful_life subsequently the internal_revenue_service disallowed part of the taxpayer's depreciation_deductions claiming that the buildings had either a useful_life of years with no salvage_value or a useful_life of years with a salvage_value of dollar_figure the district_court subsequently determined that the buildings had a useful_life of years with no salvage_value the parties could not agree on the proper method of computing the allowable_depreciation deduction for the 10-year period the court_of_appeals for the tenth circuit set forth the appropriate procedure for determining subsequent allowable_depreciation when assets have previously been excessively depreciated as follows if at any time before property is discarded it develops that its useful_life has been inaccurately estimated depreciation should not be modified for prior years but the remainder of the cost or other basis not already provided for through a depreciation_reserve or deducted from book_value should be spread ratably over the estimated remaining life of the property and depreciation_deductions taken accordingly id pincite see also 259_f2d_371 6th cir upon redetermination of the useful_life depreciation is not modified for prior years but the remaining depreciated cost is spread ratably over the new estimated remaining useful_life and depreciation_deductions taken accordingly for the current and succeeding years we conclude that the same logic should apply where a property's basis for amortization is redetermined furthermore we disagree with petitioners' contention that no change can be made to the annual amortization allowance absent a change to the estimated_useful_life or salvage_value of the property under the straight_line method of computing amortization the amortization allowance is calculated annually based on three independent factors ie the adjusted_basis of the property at the beginning of the taxable_year the salvage_value of the property and the remaining useful_life of the property at such time sec_1_167_b_-1 income_tax regs the reasonableness of any claim for depreciation amortization in the case of intangible assets is to be determined upon the basis of conditions known to exist at the end of the period for which the return is made sec_1_167_b_-0 income_tax regs the annual straight_line depreciation allowance therefore is a fluid calculation from year to year using estimates accordingly where there is an adjustment to any one of the three factors used in the straight_line method whether it be the adjusted_basis estimated_useful_life or salvage_value the annual straight_line amortization allowance must change as well consequently we reject petitioners' contention that kilgroe v united_states supra is distinguishable because it did not consider the preeminence of the annual_accounting_concept in calculating depreciation_deductions for open years where there has been no change in the estimated_useful_life or salvage_value but there have been excessive_depreciation deductions allowed for taxable years now closed additionally the regulation cited by petitioners sec_1_167_a_-1 and c income_tax regs is inapposite to our decision because neither the estimated_useful_life nor the salvage_value of the contract rights is in issue furthermore neither regulation contemplates the effect on the annual amortization allowance where there has been an adjustment to the original amortizable_basis petitioners' reliance on 383_us_272 is misplaced the court in fribourg considered whether the taxpayer was entitled to a depreciation deduction in the year of an unanticipated sale of an asset prior to the end of its useful_life at a price exceeding its adjusted_basis in fribourg unforeseen circumstances created an acute shortage of cargo ships and the taxpayer was able to sell his ship at a substantial gain the commissioner disallowed the depreciation deduction for the year of the sale on the ground that the tremendous appreciation in value of the ship was inconsistent with any allowance for depreciation in holding that the depreciation was allowable the supreme court noted that depreciation of assets and the gain on the sale of assets are distinct concepts and that such an unanticipated increase in value should have no impact on depreciation provided that the original determination was reasonable id pincite fribourg did not contemplate the effect of an adjustment to the original depreciable basis on the annual straight_line depreciation allowance additionally fribourg did not consider whether the adjusted depreciable basis should be further adjusted by previously allowed_depreciation in order to arrive at the proper remaining basis for depreciation rather fribourg addressed the impact of fluctuations in the market_value subsequent to the original determination of salvage_value we conclude that respondent's method of calculating the allowable amortization deduction would neither contravene the annual_accounting_concept nor disregard the statute_of_limitations federal income taxes are generally assessed on the basis of annual returns showing the net result of all the taxpayer's transactions during a fixed accounting_period burnet v sanford brooks co u s pincite although each year stands separately and an error made in computation of the tax for one year cannot be corrected by making an erroneous computation under the law of a later year 5_tc_314 macmillan co v commissioner 4_bta_251 the annual_accounting_concept does not require us to close our eyes to what happened in prior years 394_us_678 keeping track of prior years' events is especially necessary where as in the instant case the computation involves the allowance for amortization the annual amortization deduction calculation depends on amortization allowed_or_allowable in prior years and is subject_to change in subsequent years if any one of the three factors on which it is based is redetermined moreover the reasonableness of an allowance for amortization is to be determined in light of conditions known to exist at the end of the period for which the return is made sec_1_167_b_-0 income_tax regs the depreciation regulations therefore contemplate that the allowance may change as conditions change the result we reach does no violence to the annual accounting system furthermore respondent's method does not disregard the statute_of_limitations as it does not seek to modify amortization for prior years we conclude that when the original amortizable_basis is redetermined as in the instant case the unrecovered cost as reduced by the greater of amortization previously allowed_or_allowable less salvage_value if any should be spread over the remaining useful_life to arrive at the correct annual amortization allowance for subsequent years we have considered the remaining arguments of the parties and find them either without merit or unnecessary to reach decisions will be entered under rule
